In an action by one group of joint venturers against another, based upon contract among the parties for the joint purchase, development and disposition. of certain real property in the Town of Oyster Bay, to recover from the defendants their proportion of the loss claimed to have been sustained by the joint venture, the defendants appeal from the *837following two orders made by the Supreme Court, Nassau County, and thereafter entered in Suffolk County: (1) an order dated October 26, 1962 which denied their motion for summary judgment dismissing the complaint; and (2) an order dated November 1, 1962 which denied their renewed motion for leave to serve an amended answer. Orders affirmed, with one bill of $10 costs and disbursements. No opinion. Beldoek, P. J., Kleinfeld, Brennan, Hill and Rabin, JJ., concur.